Citation Nr: 1410994	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-48 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a right hip disorder, to include as secondary to a lumbar spine disorder.



REPRESENTATION

Appellant represented by:	Richard J. Paul, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A hearing was held before the undersigned Veterans Law Judge by videoconference from the RO in October 2011.  A transcript of the hearing is of record.

In May 2013, the Board granted the Veteran's petition to reopen the claims of entitlement to service connection for a lumbar spine disorder and a right hip disorder and remanded the merits of the claims for further development.  The case has since been returned to the Board for appellate review.

A review of the Virtual VA and VBMS electronic claims files reveals additional evidence of the Veteran's ongoing VA treatment (Virtual VA).  The RO's most recent supplemental statement of the case (SSOC) in September 2013 reflects consideration of these records.
 
In May 2013, the Board referred the issue of whether there was clear and unmistakable error (CUE) in a March 2005 rating decision, which denied the Veteran's claims of entitlement to service connection for back and hip disorders, as well as a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  These issues were raised in a December 2011 written submission from the Veteran's representative.
On review, it does not appear that the agency of original jurisdiction (AOJ) has adjudicated or otherwise addressed the CUE issue.  Therefore, the Board does not have jurisdiction over this issue, and it is again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the May 2013 remand, the Board instructed the RO to undertake additional development, to include providing the Veteran with VA examinations for his lumbar spine and right hip.  Following issuance of the September 2013 supplemental statement of the case (SSOC), the Veteran's representative submitted an October 2013 written statement requesting a 30-day time period from his receipt of a copy of the VA examination report to submit a response.

In a December 2013 written submission, the Veteran's representative specifically requested return of the case to the RO.  In particular, he indicated that he was not provided sufficient time to submit a response to the SSOC before the case was returned to the Board.  He also indicated that the that the examination report was deficient in several aspects, as the examiner did not address certain information documented in the service treatment records or the history of continuous symptoms since discharge as provided by the Veteran in the record.

In light of the necessary development as discussed below, the Veteran and his representative will have an opportunity to submit any additional argument to the RO on remand.

In regard to the August 2013 VA examination, the VA examiner diagnosed the Veteran with lumbar disc disease and avascular necrosis of the right hip and determined that it was less likely than not that either disorder was related to the Veteran's military service.  She also determined that it was less likely than not that the Veteran's right hip disorder was caused by his lumbar spine disorder.

On review, it is unclear if the examiner considered the complete history of the development of the Veteran's low back disorder, to include his report as to continuous symptoms since service, in rendering the opinion.  In addition, the record does not contain a medical opinion addressing whether the Veteran's right hip disorder may have been aggravated by a lumbar spine disorder.  Thus, the Board finds that a clarifying medical opinion is needed in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); 38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the Veteran and his representative that the record will be held open for a 30-day period before forwarding the claims file to a VA examiner for a clarifying medical opinion, to allow for the submission of any additional information related to the Veteran's claims.

2.  After the 30-day time period, the RO should refer the Veteran's claims file to the August 2013 VA examiner, or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current lumbar spine and right hip disorders.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran was treated for back symptoms during his active service.  See, e.g., service treatment records from July 1980 (complaint of low back pain after falling down stairs; x-ray report shows Schmorl's node at the superior surface of L1); August 1980 (complaints of trauma to upper back lasting prior three weeks); October 1982 (complaint of low back pain and reported history of back injury; x-ray report).  During his November 1982 separation examination, the Veteran reported that he had previously sustained a back injury.

The Veteran contends that he has continued to have lumbar spine problems since service and that his right hip disorder developed as a result of the lumbar spine disorder.  See, e.g., January 1999 private treatment record (Dr. G.K.); August 2003 VA treatment record; October 2011 Board hearing transcript.

It should also be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current lumbar spine and right hip disorders.

(1)  For each lumbar spine disorder, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, to include as a result of the symptomatology therein.

In providing this opinion, the examiner is asked to specifically consider the July 1980 x-ray showing a Schmorl's node at the superior surface of L1following the Veteran's fall down stairs in relation to any current back disorders.  See, e.g., July 2002 and October 2003 MRI reports.

The examiner is also asked to consider the Veteran's report of his previous back injury at the time of his separation examination and his report of continuous symptoms since service, as well as any findings otherwise observed in the claims file.

(2)  For each right hip disorder, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service.

The examiner should also state whether it is at least as likely as not (a 50 percent or greater probability) that the right hip disorder was caused or permanently aggravated by a lumbar spine disorder.

In providing these opinions, the examiner should discuss medically known or theoretical causes of the current lumbar spine and right hip disorders and describe how such disorders generally present or develop in most cases, in determining the likelihood that the current disorders are related to in-service events as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the RO on the basis of additional evidence.

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth all applicable laws and regulations, including 38 C.F.R. § 3.310.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


